DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 12/10/2021 is acknowledged.
Claims 12 and 21 – 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Status of Claims
The status of the claims as filed in the reply dated 12/10/2021 are as follows:
Claims 1 – 26 are pending;
Claims 12 and 21 – 26 are withdrawn from consideration;
Claims 1 – 11, and 13 – 20 are being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the cross hatching on Figs. 1B, 2B, and 3B is improper. In paragraph 7 of the specification it is stated that, “a thermal conduction property of the lower plate is superior to a thermal conduction property of the upper plate,” and in paragraph 11 is it stated that, “the upper plate is made of copper alloy, and the lower plate is made of pure copper.” Both of these statements indicate that the upper and lower plates are of dissimilar materials, yet in the figures their cross sections show the same hatching pattern. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section (See 37 CFR 1.84(h)(3)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities:
The specification is objected to for the use of the term “plastic steel”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 4, 6, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, 13, and 14, the term “superior” in claims 3, 4, 13, and 14 is a relative term which renders the claims indefinite. The term “superior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Superior is subjective, and depends upon the desired outcome. Superior could mean higher or lower, since it is also unclear which thermal conduction property is being referred to. MPEP 2173.05(b)(IV).
Claims 6 and 16 contain the trademark/trade name “plastic steel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an optional construction material and, accordingly, the identification/description is indefinite. For the purpose of examination, it will be assumed that the use of a trademark name was unintentional, and the disclosure mentions of “plastic steel” are simply missing a comma.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5, 6, 8, 9, 10, 11, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JPH11101584).
Re: Claim 1, Yamamoto discloses:
a vapor chamber (10, fig. 1), comprising: 
an upper plate (100, fig. 1); 
a lower plate (101, fig. 1) attached on the upper plate (fig. 1), wherein the lower plate comprises a raised structure (103, 104, 105, fig. 1); 
and a fixing frame (50, fig. 1) attached on the lower plate (fig. 1, the lower plate is in contact with the outer frame 50), wherein the fixing frame comprises a hollow portion (fig. 1, the hollow nature of the outer frame 50 is shown by the section view) and at least one fastening part (fig. 1, 60), and the raised structure is accommodated within the hollow portion (fig. 1, raised structures 103, 104, and 105 extend through the open area of the outer frame 50).
Re: Claim 2, Yamamoto discloses the vapor chamber (10) is in thermal contact (fig. 1) with a heat source (fig. 1, 20, 21, and 22), and the heat source is fixed (fig. 1 and paragraph 16, heat sources 20, 21, and 22 are mounted to the substrate) on a supporting plate (fig. 1, 30 “substrate”), wherein the raised structure (fig. 1, 103, 104, and 105) is contacted with the heat source (fig. 1 shows the heat pipe in direct contact with the heat source), and the fastening part of the fixing frame is fixed on the supporting plate (fig. 1, screws 61 secure the outer frame 50 to the substrate 30).
Re: Claim 5, Yamamoto discloses a metallic strength of the fixing frame (fig. 1, 50) is higher (paragraph 23, the fixing frame may be aluminum) than a metallic strength of the lower plate (fig. 1, 101, paragraph 15 lower plate is copper, aluminum has a higher tensile strength than 
Re: Claim 6, Yamamoto discloses the fixing frame (fig. 1, 50) is made of copper alloy, stainless steel, plastic steel or aluminum alloy (paragraph 23).
Re: Claim 8, Yamamoto discloses the fastening part is a male threaded rod, a female threaded rod or a threaded hole (fig. 1, screws 60 and 61 thread into holes).
Re: Claim 9, Yamamoto discloses the fixing frame is a hollow frame with a through-hole, and the through-hole is the hollow portion (fig. 1, the vapor chamber 10 sits within the outer frame 50. Paragraph 21 states that the outer frame is attached to the periphery of the heat pipe).
Re: Claim 10, In an alternate embodiment, Yamamoto discloses the fixing frame (fig. 2) has a notch (fig. 2, 511), or the fixing frame is defined by two individual sub-frames.
Re: Claim 11, Yamamoto discloses:
a vapor chamber (10, fig. 1), comprising: 
an upper plate (100, fig. 1); 
a lower plate (101, fig. 1) attached on the upper plate (fig. 1); and a fixing frame  (50, fig. 1) attached on the lower plate (fig. 1, the lower plate it in contact with the outer frame 50), wherein the fixing frame comprises a fastening part (fig. 1, 60).
Re: Claim 15, Yamamoto discloses a metallic strength of the fixing frame (fig. 1, 50) is higher (paragraph 23, the fixing frame may be aluminum) than a metallic strength of the lower plate (fig. 1, 101, paragraph 15 lower plate is copper, aluminum has a higher tensile strength than copper), and the metallic strength of the fixing frame is higher than or equal to the metallic 
Re: Claim 16, Yamamoto discloses the fixing frame (fig. 1, 50) is made of copper alloy, stainless steel, plastic steel or aluminum alloy (paragraph 23).
Re: Claim 18, Yamamoto discloses the fastening part is a male threaded rod, a female threaded rod or a threaded hole (fig. 1, screws 60 and 61 thread into holes).
Re: Claim 19, Yamamoto discloses the fixing frame is a hollow frame with a through-hole, and the through-hole is the hollow portion (fig. 1, the vapor chamber 10 sits within the outer frame 50. Paragraph 21 states that the outer frame is attached to the periphery of the heat pipe).
Re: Claim 20, in an alternate embodiment, Yamamoto discloses the fixing frame (fig. 2) has a notch (fig. 2, 511), or the fixing frame is defined by two individual sub-frames.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JPH11101584).
Re: Claims 7 and 17, Yamamoto discloses the upper plate (fig. 1, 100) is made of copper (paragraph 15, plate heat pipe is a copper material), and the lower plate (fig. 1, 101) is made of copper (paragraph 15, plate heat pipe is a copper material). 
Yamamoto fails to specifically teach the upper plate is formed of a copper alloy and the lower plate is formed of pure copper.
Yamamoto does however teach that a copper material should be used due to its high thermal conductivity (paragraph 15). It would be obvious to one of ordinary skill in the art to adjust the composition of the copper alloy (of which pure copper is one) to change the material properties, such as thermal conductivity, electrical conductivity, ductility, and other properties that could affect function or manufacturing processes. 
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are changing the additives to the copper alloy to change material properties. If this leads to the anticipated success, i.e. improved heat transfer or increased strength, it is likely the product is not of innovation but of ordinary skill and common 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a high copper content alloy to maximize heat transfer into the vapor chamber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JPH11101584) in view of Kim (US 2015/0323262).
Re: Claims 3 and 4, Yamamoto discloses the thermal conduction property of the lower plate (fig. 1, 101, paragraph 15 lower plate is copper) is superior to a thermal conduction 
Yamamoto is silent on a thermal conduction property of the lower plate is superior to a thermal conduction property of the upper plate. However, Kim teaches that the upper and lower plates may be made of different materials (Kim, paragraph 75) and that the lower plate may be made of copper, and the upper plate may be made of aluminum to diffuse the heat produced by an electronic device (Kim, abstract) to eliminate hot-spots (Kim, paragraph 106) which would otherwise deform peripheral components (Kim, paragraph 15). 
Therefore, in view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the upper plate of Yamamoto’s vapor chamber to be aluminum in order to diffuse heat and eliminate hot-spots and limit component deformation.
Re: Claims 13 and 14, Yamamoto discloses the thermal conduction property of the lower plate (fig. 1, 101, paragraph 15 lower plate is copper) is superior to a thermal conduction property of the fixing frame (fig. 1, 50, paragraph 23 fixing frame is resin, and resin has a lower thermal conductivity than copper).
 Yamamoto is silent on a thermal conduction property of the lower plate is superior to a thermal conduction property of the upper plate. However, Kim teaches that the upper and lower plates may be made of different materials (Kim, paragraph 75) and that the lower plate may be made of copper, and the upper plate may be made of aluminum to diffuse the heat produced by an electronic device (Kim, abstract) to eliminate hot-spots (Kim, paragraph 106) which would otherwise deform peripheral components (Kim, paragraph 15). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763